internal_revenue_service number release date index number ------------------------------------------ -------------------------------------------------- ------------------------------------------------------ ------------------------------------------- --------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number --------------------- refer reply to cc tege eoeg eo3 plr-124355-16 date date ty -------------------------------------------------------------------- legend founder intermediary llc state x waste dear ---------------- ------------------------------- --------------------------------------------------------------------------- ---------------------------------------------------------------- ------------ ----- -------- this letter responds to the letter dated date in which foundation requested rulings under sec_4941 and sec_4942 of the internal_revenue_code facts foundation is a nonprofit corporation recognized as an organization described in sec_501 that is a private_foundation under sec_509 foundation’s directors are founder his wife and their attorney the granddaughter disqualified_person of founder and his wife formed intermediary which has been recognized as an organization described in sec_501 that is not a private_foundation under sec_509 disqualified_person is represented to have the vested power to cause intermediary to make expenditures and prevent intermediary from making expenditures disqualified_person owns substantially_all of the interests in llc a limited_liability_company taxed as a partnership disqualified_person and llc are disqualified persons with respect to foundation within the meaning of sec_4946 plr-124355-16 foundation proposes to make a grant to intermediary foundation states that intermediary will use the proposed grant funds to purchase x waste recycling collection containers that intermediary will place in various locations across state foundation also states that intermediary periodically will collect waste from the recycling collection containers and transfer it to llc after which llc will recycle the waste and seek to profit from its sales of the recycled waste in the ordinary course of llc’s business the proposed grant is unrestricted however and does not require intermediary to transfer any waste to llc and another unrelated entity could purchase the waste and process it rather than llc during the teleconference conducted on date we asked whether llc will pay anything for any waste that it receives from intermediary counsel for foundation said that he did not know the answer and would have to inquire counsel never supplied an answer accordingly for purposes of the request for rulings we assume that llc will pay nothing for any waste that intermediary transfers to llc in addition foundation represented that disqualified_person will cause intermediary to use the full amount of foundation’s proposed grant no later than the end of intermediary’s taxable_year after the taxable_year of receipt to purchase containers to collect waste for recycling and provide to foundation adequate_records or other_sufficient_evidence showing that such purchases were made and that they would be treated under sec_53_4942_a_-3 as a distribution out of corpus if intermediary were a private_foundation that is not an operating_foundation in a manner that is compliant with the reporting requirements of sec_4942 rulings requested law and analysis sec_4942 ruling requested foundation’s proposed grant to intermediary will constitute a qualifying_distribution under sec_4942 and sec_4942 and sec_53_4942_a_-3 provide in part that the term qualifying_distribution means any amount_paid to accomplish one or more purposes described in sec_170 or b other than any contribution to an organization controlled directly or indirectly by the foundation or disqualified persons with respect to the foundation except as provided in sec_4942 sec_170 lists the following purposes religious charitable scientific literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or for the prevention of cruelty to children or animals these purposes are the same as the purposes listed in sec_501 thus a grant by a private_foundation to another organization described in sec_501 ordinarily is an amount_paid to accomplish a purpose described in sec_170 and may be considered to be a qualifying_distribution sec_4942 provides in part that the term qualifying_distribution includes a contribution to another charitable_organization controlled directly or indirectly by the transferor foundation or one or more disqualified persons with respect to the transferor if plr-124355-16 two requirements are satisfied the first such requirement is that the transferee organization must satisfy certain pass-through requirements see sec_4942 the second requirement is that the transferor must obtain adequate_records or other_sufficient_evidence from the transferee organization showing that the required pass-through requirements were satisfied see sec_4942 generally preserving the environment can further a charitable purpose see revrul_76_204 1976_1_cb_152 preserving the natural environment furthers an exempt_purpose revrul_80_278 1980_2_cb_175 litigation to preserve the environment furthers an exempt_purpose revrul_80_279 1980_2_cb_176 legal research concerning resolving international environmental disputes and participating in environmental dispute resolution furthers an exempt_purpose but see revrul_78_384 1978_2_cb_174 preservation of land without any distinctive ecological significance does not further exempt purposes recycling waste materials to prevent pollution also can further a sec_170 exempt_purpose in revrul_72_560 1972_2_cb_248 the irs held that recycling waste materials was an essential element in the organization's efforts to combat environmental deterioration because it prevents the pollution of the environment caused by the usual disposition of these materials likewise purchasing and using containers to collect waste for recycling can help prevent pollution by diverting the waste from disposal in landfills and thereby further an exempt_purpose see also sec_53_4944-3 example collecting recyclable solid_waste materials and delivering those materials to recycling centers that are inaccessible to a majority of the population significantly furthers the accomplishment of the private_foundation investor’s exempt_activities as stated above intermediary will use the proposed grant to purchase waste collection containers place them around state in various locations and periodically collect for recycling the waste that would otherwise be discarded in landfills accordingly foundation’s grant will be used to further a sec_170 exempt_purpose under sec_4942 however also as stated above sec_4942 and sec_53_4942_a_-3 provide that any contribution to an organization controlled directly or indirectly by disqualified persons with respect to the transferor foundation will not be considered to be a qualifying_distribution unless the requirements of sec_4942 are satisfied as explained in more detail above sec_4942 provides in part that the term qualifying_distribution includes a contribution to another charitable_organization controlled directly or indirectly by one or more disqualified persons with respect to the transferor only if the transferee organization satisfies certain pass-through requirements and the transferor obtains in a timely manner adequate_records or other_sufficient_evidence from the transferee organization showing that the required pass- through distributions were made plr-124355-16 sec_53_4942_a_-3 provides that an organization is a controlled organization if one or more disqualified persons with respect to a granting private_foundation can require the grantee to make an expenditure or prevent it from making an expenditure regardless of the method by which the control is exercised or exercisable intermediary is a controlled organization because disqualified_person can cause or prevent its making expenditures foundation represented that disqualified_person will cause intermediary to use the full amount of foundation’s proposed grant no later than the end of the taxable_year after the taxable_year of receipt to purchase containers to collect waste for recycling foundation also represented that foundation will obtain adequate_records or other_sufficient_evidence from intermediary showing that such purchases were made and that they would be treated under sec_53_4942_a_-3 as a distribution out of corpus if intermediary were a private_foundation that is not an operating_foundation thereby satisfying the sec_4942 pass- through distribution and reporting requirements for a qualifying_distribution to a controlled organization accordingly foundation may count the proposed grant to intermediary as a qualifying_distribution sec_4941 ruling requested intermediary’s use of the proposed grant proceeds will not result in any act of self-dealing under sec_4941 particularly that the proposed grant will not constitute an act of self-dealing because disqualified_person and or llc disqualified persons with respect to foundation may benefit from the availability of increased revenue opportunities arising out of the intermediary recycling program sec_4941 imposes a tax on each act of self-dealing between a disqualified_person and a private_foundation whether direct or indirect sec_4941 defines self- dealing to include the direct or indirect transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation neither the internal_revenue_code nor the regulations contain a definition of indirect self-dealing rather the regulations define indirect self-dealing by means of express exceptions or exclusions for example sec_53_4941_d_-1 excludes from indirect self-dealing certain transactions between one or more disqualified persons to which a private_foundation is not a party where the private_foundation could itself directly engage in the transaction without committing an act of self-dealing conversely if a private_foundation cannot directly engage in a transaction without committing an act of self-dealing then it cannot indirectly engage in the transaction without committing an act of self-dealing if foundation were to purchase the waste collection containers and collect and transfer the waste to llc which is a disqualified_person with respect to foundation then the transfer of waste by foundation to llc would be a direct act of self-dealing under sec_4941 therefore interposing a public charity intermediary between foundation and llc will not prevent the proposed transfer of waste to llc from constituting an indirect act of self-dealing plr-124355-16 foundation’s representative has argued that the exception from direct or indirect self- dealing under sec_53_4941_d_-2 for benefits that are incidental or tenuous should apply to the proposed transfer of waste to llc examples of incidental or tenuous benefits include the public recognition a person may receive arising from the charitable activities of a private_foundation to which such person is a substantial_contributor the benefit to a substantial_contributor from a public charity’s performing slum revitalization in the same area as the substantial_contributor or naming a public recreation center or public charity after a substantial_contributor see sec_53_4941_d_-2 example and revrul_73_407 1973_2_cb_383 naming a public charity after a substantial_contributor as a condition of a grant is incidental or tenuous non-economic benefits such as public recognition are distinguishable from the economic benefits conferred upon llc when intermediary uses foundation’s grant to collect and transfer waste to llc the authorities holding that specified indirect economic benefits are incidental or tenuous also are distinguishable from foundation’s facts and circumstances in revrul_80_310 1980_2_cb_319 a private_foundation made a grant to a sec_501 public university to establish an engineering program a substantial_contributor encouraged its employees to apply for the program and it recruited graduates of the program the substantial contributor’s employees did not receive any preferential treatment in admissions nor did the substantial_contributor receive any preferential treatment in recruiting competitors likewise benefitted from the program the irs found that the substantial_contributor would receive only an incidental or tenuous benefit from the grant in revrul_85_162 1985_2_cb_275 the irs held that an indirect economic benefit to a disqualified_person was incidental and tenuous where the private_foundation made loans to various independent public_charities for their construction projects in disadvantaged areas the disqualified_person was a bank the public_charities used the loans to purchase certificates of deposit to secure construction financing they were prohibited from purchasing the cds from the disqualified_person bank and were prohibited from obtaining the construction or permanent financing from the disqualified_person bank the terms of the private foundation’s loans barred it or any disqualified_person from participating in the selection of vendors and suppliers however some of the selected vendors had ordinary banking or business relationships with the disqualified_person bank or its affiliates but did not receive any preferential treatment the irs concluded that if any benefit to the disqualified_person bank or some other disqualified_person would result from an ordinary banking and business relation with a contractor subcontractor supplier or an employee of those parties in the described construction projects such benefit would be incidental or tenuous within the contemplation of sec_53_4941_d_-2 plr-124355-16 these authorities do not imply that interposing a public charity controlled by a disqualified_person between a private_foundation and the disqualified_person beneficiary will cause an indirect act of self-dealing to be incidental or tenuous in every case in which a possible indirect act of self-dealing has been found not to constitute self-dealing because the benefit to the disqualified_person was incidental and tenuous the interposed public charity was fully independent of the foundation and its disqualified persons while sec_53_4941_d_-2 does state that a proposed grant to a public charity will not be an act of self-dealing ‘merely’ because one director of the public charity also is a disqualified_person with respect to the grantor private_foundation here disqualified_person is more than merely a director of intermediary in this case disqualified_person has the power to cause intermediary to make expenditures and prevent intermediary from making expenditures accordingly this regulation does not require intermediary’s proposed transfer of waste to llc to be considered incidental or tenuous in both of the revenue rulings discussed above the independent intermediary selected the students vendors and suppliers free of influence by the private_foundation or disqualified persons and the students vendors and suppliers received the primary benefits of the grants in this case a disqualified_person with respect to foundation will cause intermediary to transfer to llc the waste that will be collected by intermediary which will be made possible by the proposed grant from foundation in both of the referenced revenue rulings the primary beneficiaries were independent of the disqualified persons in revrul_80_130 the primary economic beneficiaries were students who learned engineering but were not disqualified persons in revrul_85_162 the primary economic beneficiaries were independent vendors and suppliers that were not disqualified persons in this case llc will be the primary beneficiary and a disqualified_person intermediary’s use of foundation’s proposed grant to acquire the waste recycling collection containers that will be used to collect waste to be transferred to llc would provide benefits described in sec_4941 indirectly to llc that would not be incidental or tenuous rulings sec_4942 foundation’s proposed grant to intermediary will constitute a qualifying_distribution under sec_4942 and sec_4941 intermediary’s proposed transfers of waste to llc to be made possible by intermediary’s use of the proposed grant proceeds will result in indirect acts of self- dealing under sec_4941 plr-124355-16 the rulings contained in this letter are based upon information and representations submitted on behalf of foundation and accompanied by a penalty of perjury statement executed by you as president of foundation while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter without limiting the generality of the foregoing we express no opinion as to whether intermediary’s proposed transfer of waste to llc constitutes inurement private benefit or an excess_benefit_transaction described in sec_4958 this ruling will be made available for public inspection under sec_6110 after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling showing the deletions that we intend to make on the version that will be made available to the public is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to foundation’s authorized representative this ruling is directed only to the organization that requested it sec_6110 provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter a copy of this letter must be attached to any information income_tax or other return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their returns that provides the date and control number of the letter_ruling sincerely david m repass senior technician reviewer branch tax exempt government entities cc
